Citation Nr: 1002775	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-32 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an additional period of training under the 
Vocational Rehabilitation and Employment Chapter 31 program 
to complete a doctoral degree.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1995 to April 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 determination issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  This case 
was previously before the Board in March 2008, at which point 
it was remanded for further development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran testified before the undersigned in June 2007, in 
connection with the earlier consideration of his case by the 
Board, which resulted in a remand for further development.  
In May 2009, after receiving a supplemental statement of the 
case upon remand, the Veteran requested another hearing 
before a Veterans Law Judge sitting at his local RO.  See VA 
Form 9.  As such, the case must be remanded to afford the 
Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 
(2009). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at 
the RO before a Veterans Law Judge.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

